                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CRAIG LEE CAIN,

               Petitioner,

                      v.                           CAUSE NO. 3:20-CV-167-PPS-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Craig Lee Cain, a prisoner without a lawyer, filed a habeas corpus petition

attempting to challenge a prison disciplinary hearing (ISP 18-04-0370) where he was

found guilty of fighting without causing serious bodily injury. He did not lose any

earned credit time – nor was he demoted in credit class – as a result of this hearing. A

prison disciplinary hearing can only be challenged in a habeas corpus proceeding

where it results in the lengthening of the duration of confinement. Hadley v. Holmes, 341

F.3d 661, 664 (7th Cir. 2003). Therefore, habeas corpus relief is not available in this case.

       If Cain wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.
      For these reasons, the habeas corpus petition (ECF 2) is DENIED. The clerk is

DIRECTED to enter judgment and close this case. Craig Lee Cain is DENIED leave to

proceed in forma pauperis on appeal.

      SO ORDERED on February 27, 2020.

                                             /s/ Philip P. Simon
                                             PHILIP P. SIMON, JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
